Citation Nr: 0112900	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-19 645	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back strain with degenerative disc disease, currently rated 
60 percent disabling.  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1974, and from November 1974 to September 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO decision that 
continued the 60 percent evaluation for the veteran's low 
back condition, and denied a total disability evaluation for 
compensation based on individual unemployability.  The 
veteran timely perfected an appeal to the Board.


REMAND

The veteran claims that a rating in excess of 60 percent is 
warranted for his service-connected low back disability.  He 
also claims that he is unemployable as a result of his back 
disability and that a total disability evaluation for 
compensation based on individual unemployability is 
warranted.  Based upon a preliminary review of the claims 
file, the Board finds that additional development with 
respect to the claims on appeal is warranted.  

The veteran's service-connected low back strain with 
degenerative disc disease is currently rated as 60 percent 
disabling, the maximum rating assignable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Hence, he may be assigned a 
higher evaluation only pursuant to another diagnostic code, 
or on an extra-schedular basis.  As noted in the August 2000 
Statement of the Case, the RO has considered the claim 
pursuant to the criteria of Diagnostic Codes 5285 and 5286, 
the only two diagnostic codes providing for assignment of 
more than a 60 percent evaluation for lumbosacral spine 
disability under 38 C.F.R. § 4.71.  However, the record does 
not reflect that the RO has considered whether the veteran's 
disability is so exceptional or unusual that the schedular 
criteria are inadequate to evaluate the disability, 
warranting referral of the matter for assignment of a higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2000).  Given the veteran's assertions as to 
the impact of his service-connected back disability on his 
unemployability, the criteria of section 3.321 must be 
considered.  Such action should be accomplished by the RO, in 
the first instance, to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As regards the claim for a total rating based upon back 
disability, the Board notes that a total rating for 
compensation purposes based on unemployability will be 
granted when the evidence shows that the veteran is precluded 
from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).  

The veteran has a single disability (his service-connected 
back) currently evaluated as 60 percent disabling; hence, the 
threshold requirement of 38 C.F.R. § 4.16(a) is met.  The 
question remains, however, as the whether, notwithstanding 
the existence of nonservice-connected disabilities, his sole 
service-connected disability precludes him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991); 
38 C.F.R. § 4.16(a),(b).  

The record establishes that the veteran has a general 
equivalency diploma (GED) and received training from a 
correctional facility.  He last worked in April 1989 as a 
security officer.  A September 1992 Social Security 
Administration (SSA) decision found that the veteran was 
disabled and unable to secure substantially gainful 
employment due to various conditions including, chronic back 
pain, tuberculosis, chronic alcohol dependence, and 
borderline intellectual functioning.  The RO interpreted 
SSA's decision as determining that the veteran's back 
condition limited, but did not preclude, employment, and 
found that the "veteran's service connected disabilities, 
when considered apart from the nonservice-connected 
conditions, are not the cause of unemployability."  See 
August 2000 rating decision.  Significantly, however, the 
veteran has not had an evaluation of his back for rating 
purposes since November 1997, and that there is no medical 
opinion of record as to whether the veteran's low back 
disability could, alone, preclude employment.  

Pertinent to both issues on appeal, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, the Board finds that 
the veteran should undergo appropriate VA examination to 
obtain findings pertinent to his low back disability, as well 
as to obtain an opinion as to whether the low back 
disability, alone, is sufficient to render him unable to 
obtain or retain substantially gainful employment.  The 
veteran is hereby advised that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and the death of 
an immediate family member.  Id.  If the veteran fails to 
report to any such examination, the RO should associate with 
the claims file copies of any notice(s) of examination that 
are sent to the veteran.  

Prior to scheduling the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding medical records, to specifically 
include records from the VA Medical Center in Huntington, 
West Virginia, where the veteran has been treated.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claims on appeal on the merits.  

Accordingly, these matters are hereby REMANDED for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Huntington VAMC, 
as well as from any other source(s) or 
facility(ies) identified by the 
appellant.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
appellant's claims file, and he and his 
representative so notified.  The 
appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  After associating with the claims 
file all evidence received pursuant to 
the above-requested development, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
low back strain with degenerative disc 
disease.  The entire claims file, to 
include a copy of this REMAND, must be 
provided to and reviewed by the physician 
designated to examine the veteran.  All 
indicated tests should be performed, to 
include range of motion testing 
(expressed in degrees with normal or 
standard ranges of motion provided for 
comparison purposes), and all clinical 
findings must be reported in detail in 
the examination report.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected low 
back disability, alone, and 
notwithstanding the existence of other 
nonservice-connected disabilities, 
renders him unable to obtain or retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  If the veteran fails to report to any 
scheduled VA examination, the RO should 
associate with the claims file copies of 
any notice(s) of examination that are 
sent to the veteran.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

6.  After completion of all requested 
development, and any other indicated 
development/notification action, the RO 
should adjudicate each of the claims on 
appeal in light of all pertinent 
evidence and legal authority, to include 
that cited to herein.  As regards the 
increased rating claim, the RO must 
specifically consider the provisions of 
38 C.F.R. § 3.321.  The RO must provide 
full reasons and bases for its 
determinations.

7.  If either of the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the claims file is returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

